Citation Nr: 1622277	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-29 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for status post-operative anterior cruciate ligament (ACL) repair of the left knee prior to December 3, 2015.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1989 to February 1994, to include service in Southwest Asia from December 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that denied a rating in excess of 10 percent for status post-operative ACL repair of the left knee.

In January 2016, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a Board hearing held at the RO.  A transcript of that hearing has been associated with the record.  During the hearing, the Veteran submitted additional evidence, along with a written waiver of his right to have the agency of original jurisdiction (AOJ) review the evidence in the first instance.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).

In March 2016, the RO granted a 100 percent rating for a total left knee replacement, effective December 3, 2015 (with a future review examination to take place on or about March 2017).  Although the RO has now granted the maximum rating available for the Veteran's left knee, the matter of his entitlement to a rating in excess of 10 percent prior to December 3, 2015, remains for the Board's consideration.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an appeal as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reasons set forth below, the matter on appeal is being REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

It appears clear from the record that the Veteran has been receiving VA treatment, to include for his left knee disability, for several years.  See, e.g., August 2012 rating decision granting service connection for posttraumatic stress disorder (PTSD) (making reference to review of VA treatment records dated from January 21, 2009 to August 9, 2012); February 2015 supplemental statement of the case (SSOC) pertaining to the evaluation of the left knee (making reference to review of the VA treatment records described in the August 2012 rating decision, as well as to further records dated through February 9, 2015).  However, his electronic claims files do not contain any reports of such treatment dated between October 14, 2010, and November 9, 2015.  Because such records, if obtained, could bear on the outcome of the Veteran's appeal, efforts must be made to procure them.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

It also appears from the record that the Veteran may have been receiving primary care at Kaiser Permanente within several months or so of filing his claim for increased rating in March 2009.  See VA treatment record dated in July 2007 (referring to ongoing primary care at Kaiser).  As such, efforts should be made to obtain the records of that treatment as well.  See, e.g., 38 C.F.R. § 3.159(e)(2) (if VA becomes aware of the existence of relevant records before deciding a claim, VA will, among other things, request that the claimant provide a release for the records).

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the Veteran to provide a release for relevant records of treatment from Kaiser Permanente, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue on appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Take action to ensure that all relevant records of the Veteran's VA treatment are associated with the record, to particularly include any such records dated between October 14, 2010, and November 9, 2015, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence procured, if any, should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and his representative should be issued an SSOC.  An appropriate period of time should be allowed for response.

After the Veteran and his representative have been given an opportunity to respond to the SSOC, the record should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).

